PER CURIAM.
This is an action of deceit to recover damages for an alleged misrepresentation by defendants as to the condition of an apartment complex which they sold to plaintiffs. Plaintiffs appeal from a directed verdict for defendants.
Plaintiffs bought the property in 1968. In 1969 they discovered that the pipes in the entire water distribution system were pitted and corroded as a result of electrolysis. The complaint alleges that the sellers knew of the condition of the pipes at the time of sale bnt concealed the fact from plaintiffs.
We have carefully examined the record and can find no evidence from which the jury could draw the inference that defendants or their agents practiced any kind of deception upon plaintiffs to induce the sale.
We conclude, therefore, that the trial court properly directed a verdict in favor of defendants and that the judgment must be affirmed.